Name: Commission Regulation (EC) NoÃ 1036/2005 of 1 July 2005 amending Regulation (EC) NoÃ 2535/2001 laying down detailed rules for applying Council Regulation (EC) NoÃ 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas
 Type: Regulation
 Subject Matter: Europe;  processed agricultural produce;  America;  trade;  Asia and Oceania;  tariff policy
 Date Published: nan

 2.7.2005 EN Official Journal of the European Union L 171/19 COMMISSION REGULATION (EC) No 1036/2005 of 1 July 2005 amending Regulation (EC) No 2535/2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), and in particular Article 29(1) thereof, Whereas: (1) Commission Regulation (EC) No 2535/2001 (2) lays down, inter alia, detailed rules for the application to milk and milk products of the import arrangements provided for in the Europe Agreements between the Community and its Member States, of the one part, and certain central and east European countries, of the other part. In order to implement the concessions provided for by Council and Commission Decisions 2005/430/EC (3) and 2005/431/EC (4) on the conclusion of Additional Protocols to the Europe Agreements establishing an association between the European Communities and their Member States, of the one part, and Bulgaria and Romania, of the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Hungary, the Republic of Latvia, the Republic of Lithuania, the Republic of Malta, the Republic of Poland, the Republic of Slovenia, and the Slovak Republic to the European Union, the new import tariff quotas should be opened and certain existing quotas should be increased as from 1 July 2005, date of the entry into force of the Additional Protocols. (2) Council Regulation (EC) No 747/2001 (5) provides for quota No 09.1302, concerning certain agricultural products originating in Israel, to be managed on a first come, first served basis, in accordance with Articles 308a to 308c of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (6). It is appropriate to take account of that quota in Regulation (EC) No 2535/2001. (3) Annex XII to Regulation (EC) No 2535/2001 contains a reference to the body issuing certificates in Cyprus which should be deleted by reason of the accession of Cyprus to the European Union. (4) Regulation (EC) No 2535/2001 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2535/2001 is amended as follows: 1. in Article 5, point (b) is replaced by the following text: (b) the quotas provided for in Council and Commission Decisions 2005/430/EC (7) and 2005/431/EC (8); 2. Article 19a is amended as follows: (a) paragraph 1 is replaced by the following text: 1. Within the context of the quotas provided for in Council Regulations (EC) No 312/2003 (9) and (EC) No 747/2001 (10), and given in Annex VIIa to this Regulation, Articles 308a to 308c of Regulation (EEC) No 2454/93 shall apply. (b) paragraph 4 is replaced by the following text: 4. Application of the reduced rate of duty shall be subject to the presentation of proof of origin issued in accordance with Annex III to the Agreement with Chile or with Protocol 4 to the Agreement with Israel.; 3. part B of Annex I is replaced by the text set out in Annex I to this Regulation; 4. Annex VIIa is replaced by the text set out in Annex II to this Regulation; 5. in Annex XII the row relating to Cyprus is deleted. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. Points 1 and 3 of Article 1 shall apply from 1 July 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 July 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 48. Regulation last amended by Commission Regulation (EC) No 186/2004 (OJ L 29, 3.2.2004, p. 6). (2) OJ L 341, 22.12.2001, p. 29. Regulation last amended by Regulation (EC) No 810/2004 (OJ L 149, 30.4.2004, p. 138). (3) OJ L 155, 17.6.2005, p. 1. (4) OJ L 155, 17.6.2005, p. 26. (5) OJ L 109, 19.4.2001, p. 2. Regulation last amended by Commission Regulation (EC) No 503/2005 (OJ L 83, 1.4.2005, p. 13). (6) OJ L 253, 11.10.1993, p. 1. Regulation last amended by Regulation (EC) No 883/2005 (OJ L 148, 11.6.2005, p. 5). (7) OJ L 155, 17.6.2005, p. 1. (8) OJ L 155, 17.6.2005, p. 26.; (9) OJ L 46, 20.2.2003, p. 1. (10) OJ L 109, 19.4.2001, p. 2.; ANNEX I I.B TARIFF QUOTAS UNDER EUROPE AGREEMENTS BETWEEN THE COMMUNITY AND BULGARIA AND ROMANIA 1. Products originating in Romania Quota number CN code Description (1) Applicable duty (% of MFN) Quantities (tonnes) Annual quota from 1.7.2005 to 30.6.2006 Annual increase from 1 July 2006 and thereafter 09.4771 0402 10 19 0402 21 11 Skimmed milk powder Free 1 500 0 0402 21 19 0402 21 91 Whole milk powder 09.4772 0403 10 11 0403 10 13 0403 10 19 0403 10 31 0403 10 33 0403 10 39 Yoghurt, not flavoured Free 1 000 0 0403 90 11 0403 90 13 0403 90 19 0403 90 31 0403 90 33 0403 90 39 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 Other, not flavoured 09.4758 0406 Cheese and curd Free (2) 3 000 200 2. Products originating in Bulgaria Quota number CN code Description (1) Applicable duty (% of MFN) Quantities (tonnes) Annual quota from 1.7.2005 to 30.6.2006 Annual increase from 1 July 2006 and thereafter 09.4773 0402 10 Skimmed milk powder Free (2) 3 300 300 0402 21 Whole milk powder, unsweetened 09.4675 0403 10 11 0403 10 13 0403 10 19 0403 10 31 0403 10 33 0403 10 39 Yoghurt, not flavoured Free 770 70 09.4660 0406 Cheese and curd Free (2) 7 000 300 (1) Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential arrangements being determined, within the context of this Annex, by the coverage of the CN codes. Where ex CN codes are referred to, the applicability of the preferential arrangements is determined to the basis of the CN code and the corresponding description taken jointly. (2) This concession is only applicable to products not benefiting from any kind of export subsidies. ANNEX II ANNEX VIIa 1. Tariff quota under Annex I to the Association Agreement with the Republic of Chile Annual quantities (tonnes) (base = calendar year) Quota No CN code Description (1) Applicable rate of duty (% of the MFN duty) from 1.2.2003 to 31.12.2003 2004 Annual increase from 2005 09.1924 0406 Cheese and curd Exemption 1 375 1 500 75 2. Tariff quota under Annex VII to Regulation (EC) No 747/2001 as regards certain agricultural products originating in Israel Annual quantities (tonnes) (base = calendar year) Quota No CN Code Description (1) Applicable rate of duty 2004 2005 2006 from 2007 onwards 09.1302 0404 10 Whey and modified whey Exemption 824 848 872 896 (1) Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential arrangements being determined, within the context of this Annex, by the coverage of the CN codes. Where ex CN codes are referred to, the applicability of the preferential arrangements is determined to the basis of the CN code and the corresponding description taken jointly.